Citation Nr: 1112960	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to initial evaluations in excess of 10 percent prior to February 24, 2010, and 20 percent thereafter for bilateral hearing loss.  

3.  Entitlement to service connection for basal cell carcinoma (claimed as ear cancer), to include as due to radiation exposure.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for basal cell carcinoma (claimed as ear cancer) and granted service connection for PTSD and bilateral hearing loss, and assigned 30 percent and 10 percent disability evaluations, respectively, effective February 27, 2008.  

In a May 2009 Statement of the Case (SOC), the RO increased the evaluation for the Veteran's service-connected PTSD to 70 percent disabling, effective February 27, 2008.  Thereafter, in a March 2010 rating decision, the Veteran's service-connected bilateral hearing loss was increased to 20 percent disabling, effective February 24, 2010.  The Veteran was advised of the most recent grants of increased ratings; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  
In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In regards to the Veteran's claim for an increased rating for his PTSD, a February 2010 statement from a Vet Center Team Leader states that the Veteran has received treatment at the Vet Center since February 2008.  Upon review of the claims file, there are no Vet Center records relating to the Veteran's treatment for his PTSD.  These records are pertinent in determining the current severity of his service-connected PTSD, and as such, this issue must be remanded to ascertain the stated records.  

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

In the present case, there is evidence suggesting that he is unemployable due to the service-connected PTSD.  A February 2010 private psychological evaluation report noted that the Veteran was working and that he reported difficulties at his work.  It was indicated that his clinical symptoms precluded his gainful employment.  At the hearing in January 2011, the Veteran testified that he had to leave his job 4 months earlier and that he had problems due to PTSD on the job that led to his having to leave. 

Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In light of the raised TDIU claim, the Veteran should be afforded another VA examination with regard to his service-connected PTSD.

Turning to the Veteran's service-connected bilateral hearing loss, a review of the record indicates that the Veteran's most recent VA examination for his service-connected hearing loss was in February 2010.  At the January 2011 Board hearing, the Veteran testified that recently his hearing aids had to be reset because his hearing loss has since worsened.  His wife also affirmed his contention of his hearing loss worsening since the last VA examination in February 2010.  See January 2011 hearing transcript, p. 17.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination. An n examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Finally, with regards to the claim for service connection for basal cell carcinoma, the Veteran contends that in-service radiation caused his basal cell carcinoma.  At the January 2011 Board hearing, the Veteran testified that from September 1945 to December 1945, he was assigned to the 1st Calvary, 7th Regiment on ground patrol.  He explained that his duty on ground patrol was to keep citizens from areas in Hiroshima and Nagasaki that were exposed to atomic bomb radiation.  He stated that during his patrolling, he was exposed to radiation which caused him to develop basal cell carcinoma.  He further added that the sun exposure on ground patrol caused his basal cell carcinoma.  

In light of the medical evidence of record and evidence indicating that the Veteran may have been exposed to radiation in service, the RO should conduct all necessary development required by 38 C.F.R. § 3.311(a)(1), including a radiation dose estimate.  The case should then be forwarded for review by VA's Under Secretary for Benefits, who may request an advisory medical opinion from the Under Secretary for Health.  The Veteran should also be afforded a VA examination to determine the presence and severity of his basal cell carcinoma and to obtain a medical opinion as to the likelihood that it resulted from the Veteran's possible sun exposure and/or ionizing radiation during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159 (2010), must be fully met.

2.  Obtain from the Vet Center Readjustment Counseling Service in Ewing, New Jersey, copies of all medical records pertaining to the Veteran's service-connected PTSD.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  Schedule the veteran for the appropriate VA examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner.  The examination reports should reflect that such review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  A rationale for any conclusions reached should be provided.

4.  Schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and describe the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain gainful employment (without regard to his age or non service-connected disabilities).

5.  Conduct all necessary development required by 38 C.F.R. § 3.311(a)(1), including a radiation dose estimate, through the appropriate office of the Department of Defense, of the dose of ionizing radiation the Veteran received while serving on ground patrol in the 1st Calvary, 7th Regiment in Hiroshima and Nagasaki from September 1945 to December 1945.  Then forward the case for review by VA's Under Secretary for Benefits, pursuant to 38 C.F.R. § 3.311(c).  

6.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his basal cell carcinoma.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent skin disabilities found to be present should be diagnosed.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's basal cell carcinoma had its origin in service or is in any way related to the Veteran's active service, namely sun exposure.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.  

7.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



